            Case 3:20-cv-02910-L Document 210 Filed 12/04/20                              Page 1 of 1 PageID 2979
OAO 187 (Rev. 7/87) Exhibit and Witness List


                                     UNITED STATES DISTRICT COURT
                     NORTHERN                                DISTRICT OF                    TEXAS - DALLAS DIVISION


   COMMODITY FUTURES TRANDING, et al
                                                                               EXHIBIT AND WITNESS LIST
                              V.
                                                                                    Case Number: 3:20-CV-2910-L
                     TMTE INC, et al
PRESIDING JUDGE                                   PLAINTIFF’S ATTORNEY                       DEFENDANT’S ATTORNEY
                Sam A. Lindsay                                JonMarc Buffa                            Arnold Augur Spencer
TRIAL DATE (S)                                    COURT REPORTER                             COURTROOM DEPUTY
       December 4, 2020 - Show Cause hrg                    Charyse Crawford                                Tannica Stewart
PLF.     DEF.    DATE
                            MARKED     ADMITTED                          DESCRIPTION OF EXHIBITS* AND WITNESSES
NO.      NO.    OFFERED
                                                                                                      Page 1 of 1       Pages

12/4/2020
Receiver
Exhs 1-4

Defendant’s
Exh 1
